 

Case 2:19-cr-00170-TOR ‘ECF No. 42-1 filed 06/09/20 PagelD.243 Page 1 of 10
SHANNOM COLLINS

i

¢

nee

a

i rs,
Lt
#ISGCT 3. PH 129

Kibo THY Y A ALL [24

GANT COUNTY CLERK

SUPERIOR COURT OF WASHINGTON FOR GRANT COUNTY

 

STATE OF WASHINGTON,
Plaintiff, No:19-1-00561-13 1
vs.
INFORMATION
NORMAN C. CLARY,
5S?
DD, CGE
Defendant.

 

GARTH DANO, Prosecuting Attorney for Grant County, State of Washington, by this
Information accuses the above-named defendant of the crime(s) of:

CounT 1: Unlawful Possession of a Firearm in the Second Degree (prior felony),
9,.41.040(2)(a)(i)

COUNT 2: Unlawful Possession of a Firearm in the Second Degree (prior felony),
9.41 .040(2)(a)(i)

CounT 3: Unlawful Possession of a Firearm in the Second Degree (prior felony),
9.41,040(2)(a)(i)

Count 4: Unlawful Possession of a Firearm in the Second Degree (prior felony),
9.41.040(2)(a)(i)

CounTS: Unlawful! Possession of a Firearm in the Second Degree (prior felony),
9,.41.040(2)(a)(i)

COUNT 6: Unlawful Possession of a Firearm in the Second Degree (prior felony),
9.41.040(2)(a)(i)

COUNT 7: Unlawful Possession of a Firearm in the Second Degree (prior felony),
9.41.040(2)(a)(i)

Count 8: Unlawful Possession of a Firearm in the Second Degree (prior felony),
9.41.040(2)(a)¢i)

Count 9: Uniawful Possession of a Firearm in the Second Degree (prior felony),
9,41 .040(2)(a)(i)

Count 10: Unlawful Possession ofa Firearm in the Second Degree (prior felony),
9,41.040(2)(a)(i)

PROSECUTING ATTORNEY

35 C STREET NW, POST OFFICE BOX 37
INFORMATION Page | EPHRATA, WA 98823

(509) 754-2011 FAX (509) 754-3449

at |

 

 
 

Case 2:19-cr-00170-TOR ' ECF No. 42-1 filed 06/09/20 PagelD.244 Page 2 of 10

Count 11; VUCSA (Poss Methamphetamine with Intent to Manufacture or Deliver),
69.50,.401(1), (2)(b)

CounT 12: VUCSA (Poss Cocaine or Heroin with Intent to Manufacture or Deliver),
69.50.401(1), (2)(a)

Committed as follows:

Count J: Unlawful Possession of a Firearm in the Second Degree (prior felony)

 

That the defendant NORMAN C. CLARY, in the State of Washington, on or about
October 2, 2019, previously having been convicted in Kitsap County Superior Court of
Possession of Controlled Substance without a Prescription, a felony, knowingly did own, have in
his possession, or have in his control, a Harrington and Richardson shotgun, a firearm as defined
in RCW 9.41.010;

Contrary to RCW 9.41.040(2)(a)(i), and against the peace and dignity of the State of
Washington.

(Maximum Penalty—Five (5) years imprisonment or $10,000 fine, or both pursuant to RCW
9.41.040(2)(b) and RCW9A.20.021(1)(c), plus restitution, assessments and court co sts.)
Court Code: 9.41.040(2)(a)(i)

Count 2; Unlawful Possession of a Firearm in the Second Degree (prior felony)

 

That the defendant NORMAN C. CLARY, in the State of Washington, on or about
October 2, 2019, previously having been convicted in Kitsap County Superior Court of
Possession of a Controlled Substance without a Prescription, a felony, knowingly did own, have
in his possession, or have in his control, a Remington .22 Caliber rifle, a firearm as defined in
RCW 9.41,010;

Contrary to RCW 9.41.040(2)(a)(i), and against the peace and dignity ofthe State of
Washington.

(Maximum Penalty—Five (5) years imprisonment or $10,000 fine, or both pursuant to RCW
9,41.040(2)(b) and RCW9A.20.021(1)(c), plus restitution, assessments and court co sts.)

PROSECUTING ATTORNEY

35 C STREET NW, POST OFFICE BOX 37
INFORMATION Page 2 EPHRATA, WA 98823

(509) 754-2011 FAX (509) 754-3449

 
Case 2:19-cr-00170-TOR- ECF No. 42-1 _ filed 06/09/20 PagelD.245 Page 3 of 10

Court Code: 9.41.040(2)(a)(i)

 

Count 3: Unlawful Possession of a Firearm in the Second Degree (prior felony)

That the defendant NORMAN C. CLARY, in the State of Washington, on or about
October 2, 2019, previously having been convicted in Kitsap County Superior Court of
Possession of a Controlled Substance without a Prescription , a felony, knowingly did own, have
in his possession, or have in his control, a Benelli 12 gauge shotgun , a firearm as defined in
RCW 9,41.010;

Contrary to RCW 9,41.040(2)(a)(i), and against the peace and dignity of the State of
Washington,

(Maximum Penalty—Five (5) years imprisonment or $10,000 fine, or both pursuant to RCW
9.41.040(2)(b) and RCW9A.20.021(1)(c), plus restitution, assessments and court co sts.)
Court Code: 9.41.040(2)(a)(i)

Count 4: Unlawfal Possession of a Firearm in the Second Degree (prior felony)

 

That the defendant NORMAN C. CLARY, in the State of Washington, on or about
October 2, 2019, previously having been convicted in Kitsap County Superior Court of
Possession of a Controlled Substance without a Prescription , a felony, knowingly did own, have
in his possession, or have in his control, a .22 caliber Rugar Revolver , a firearm as defined in
RCW 9.41.010;

Contrary to RCW 9.41.040(2)(a)(i), and against the peace and dignity of the State of
Washington.

(Maximum Penalty—Five (5) years imprisonment or $10,000 fine, or both pursuant to RCW
9.41.040(2)(b) and RCW9A.20.021(1)(c), plus restitution, assessments and court co sts.)
Court Code: 9.41.040(2)(a)(i)

Count 5: Unlawful Possession of a Firearm in the Second Degree (prior felony)

 

PROSECUTING ATTORNEY

35 C STREET NW, POST OFFICE BOX 37
INFORMATION Page 3 EPHRATA, WA 98823

(509) 754-2011 FAX (509) 754-3449

10
Case 2:19-cr-00170-TOR ) ECF No. 42-1 filed 06/09/20 PagelD.246 Page 4 of 10

That the defendant NORMAN C. CLARY, in the State of Washington, on or about
October 2, 2019, previously having been convicted in Kitsap County Superior Court of
Possession of a Controlled Substance without a Prescription, a felony, knowingly did own, have
in his possession, or have in his control, a New England Arms shotgun, a firearm as defined in
RCW 9.41.010;

Contrary to RCW 9.41.040(2)(a)(i), and against the peace and dignity of the State of
Washington.

(Maximum Penalty—Five (5) years imprisonment or $10,000 fine, or both pursuant to RCW
9.41.040(2)(b) and RCW9A.20.021(1)(c), plus restitution, assessments and court co sts.)
Court Code: 9.41.040(2)(a)(i)

Count 6: Unlawful Possession of a Firearm in the Second Degree (prior felony)

That the defendant NORMAN C. CLARY, in the State of Washington, on or about
October 2, 2019, previously having been convicted in Kitsap County Superior Court of
Possession of a Controlled Substance without a Prescription, a felony, knowingly did own, have
in his possession, or have in his control, a Marlin .22 Caliber rifle model 60, a firearm as defined
in RCW 9.41.010;

Contrary to RCW 9.41.040(2)(a)(i), and against the peace and dignity of the State of
Washington.

(Maximum Penalty—Five (5) years imprisonment or $10,000 fine, or both pursuant to RCW
9.41.040(2)(b) and RCW9A.20.021(1)(c), plus restitution, assessments and court co sts.)
Court Code: 9.41.040(2)(a)(i)

Count 7: Unlawful Possession of a Firearm in the Second Degree (prior felony)

That the defendant NORMAN C. CLARY, in the State of Washington, on or about
October 2, 2019, previously having been convicted in Kitsap County Superior Court of

Possession of a Controlled Substance without a Prescription , a felony, knowingly did own, have

PROSECUTING ATTORNEY

35 C STREET NW, POST OFFICE BOX 37
INFORMATION Page 4 EPHRATA, WA 98823

(509) 754-2011 FAX (509) 754-3449

11
Case 2:19-cr-00170-TOR ECF No. 42-1 _ filed 06/09/20 PagelD.247 Page 5 of 10

in his possession, or have in his control, a Ruger bolt action rifle .270 caliber , a firearm as
defined in RCW 9.41.010;

Contrary to RCW 9.41.040(2)(a)(i), and against the peace and dignity of the State of
Washington.

(Maximum Penalty—Five (5) years imprisonment or $10,000 fine, or both pursuant to RCW
9.41.040(2)(b) and RCW9A.20.021(1)(c), plus restitution, assessments and court co sts.)
Court Code: 9.41.040(2)(a)(i)

Count 8: Unlawful Possession of a Firearm in the Second Degree (prior felony)

That the defendant NORMAN C, CLARY, in the State of Washington, on or about
October 2, 2019, previously having been convicted in Kitsap County Superior Court of
Possession of a Controlled Substance no Prescription, a felony, knowingly did own, have in his
possession, or have in his control, a Savage Model 170 pump action rifle, a firearm as defined in
RCW 9.41.010;

Contrary to RCW 9.41.040(2)(a)(i), and against the peace and dignity of the State of
Washington.

(Maximum Penalty—Five (5) years imprisonment or $10,000 fine, or both pursuant to RCW
9.41.040(2)(b) and RCW9A.20.021(1)(c), plus restitution, assessments and court co sts.)
Court Code: 9.41.040(2)(a)(i)

Count 9: Unlawful Possession of a Firearm in the Second Degree (prior felony)

That the defendant NORMAN C. CLARY, in the State of Washington, on or about
October 2, 2019, previously having been convicted in Kitsap County Superior Court of
Possession of a Controlled Substance without a Prescription , a felony, knowingly did own, have
in his possession, or have in his control, a Browning semi automatic .270 caliber rifle , a firearm
as defined in RCW 9.41.010;

PROSECUTING ATTORNEY

35 C STREET NW, POST OFFICE BOX 37
INFORMATION Page 5 EPHRATA, WA 98823

(509) 754-2011 FAX (509) 754-3449

12
 

Case 2:19-cr-00170-TOR 'ECF No. 42-1 filed 06/09/20 PagelD.248 Page 6 of 10

Contrary to RCW 9.41.040(2)(a)(), and against the peace and dignity of the State of
Washington.

(Maximum Penalty—Five (5) years imprisonment or $10,000 fine, or both pursuant to RCW
9.41.040(2)(b) and RCW9A.20.021(1)(c), plus restitution, assessments and court co sts.)
Court Code: 9,41.040(2)(a)(i)

Count 10: Unlawful Possession of a Firearm in the Second Degree (prior felony)

That the defendant NORMAN C, CLARY, in the State of Washington, on or about
October 2, 2019, previously having been convicted in Kitsap County Superior Court of
Possession of a Controlled Substance without a Prescription, a felony, knowingly did own, have
in his possession, or have in his control, a Marlin Model 60 .22 caiber semi automatic rifle, a
firearm as defined in RCW 9.41.010;

Contrary to RCW 9.41.040(2)(a)(i), and against the peace and dignity of the State of
Washington.

(Maximum Penalty—Five (5) years imprisonment or $10,000 fine, or both pursuant to RCW
9.41.040(2)(b) and RCW9A.20.021(1)(c), plus restitution, assessments and court co sts.)
Court Code: 9.41.040(2)(a)(i)

Count 11; VUCSA (Poss Methamphetamine with Intent to Manufacture or Deliver)

That the defendant NORMAN C. CLARY, in the State of Washington, on or about
October 2, 2019, unlawfully and feloniously did possess with intent to manufacture or deliver
methamphetamine, a controlled substance, and did know it was a controlled substance;
Contrary to RCW 69.50,.401(1), (2)(b), and against the peace and dignity of the State of
Washington.

(Maximum Penalty—Five (5) years imprisonment or $10,000 fine, or both pursuant to RCW
9,41,040(2)(b) and RCW 9A.20.021(1)(c), plus restitution, assessments and court costs.)

PROSECUTING ATTORNEY

35 C STREET NW, POST OFFICE BOX 37
INFORMATION Page 6 EPHRATA, WA 98823

(509) 754-2011 FAX (509) 754-3449

13
Case 2:19-cr-00170-TOR ECFNo. 42-1 filed 06/09/20 PagelD.249 Page 7 of 10

Court Code: 69.50.401(1), (2)(b)

Count 12: VUCSA (Poss Cocaine or Heroin with Intent to Manufacture or Deliver)

That the defendant NORMAN C. CLARY, in the State of Washington, on or about
October 2, 2019, unlawfully and feloniously did possess with intent to manufacture or deliver
heroin, a controlled substance and a narcotic drug, and did know it was a controlled substance;
Contrary to RCW 69.50.401(1), (2)(a), and against the peace and dignity of the State of
Washington.

(Maximum Penalty—Five (5) years imprisonment or $10,000 fine, or both pursuant to RCW
9.41.040(2)(b) and RCW 9A.20.021(1)(c), plus restitution, assessments and court costs.)
Court Code: 69.50.401(1), (2)(a)

Dated lol £ 14 at Ephrata, Washington.

GARTH DANO

 

 

Daniel C Crawford, WSBA #43617
Deputy Prosecuting Attorney

 

3 ie

 

DEFENDANT INEORMATION

sites? 2 |

NAME: NORMAN C. CLARY Dos: Gi
ADDRESS: SRD. MOSES LAKE, WA 98837

DRIV. LIC. NO.
on: AGENCY: MLPD ‘crime, DLST: WA

sD; em | rs: Se rch aD

SEX: M RACE: W

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROSECUTING ATTORNEY
35 C STREET NW, POST OFFICE BOX 37
INFORMATION Page 7 EPHRATA, WA 98823
(509) 754-2011 FAX (509) 754-3449

14
Case 2:19-cr-00170-TOR ECFNo. 42-1 _ filed 06/09/20 PagelD.250 Page 8 of 10
SHANNON COLLINS

: FILED .

” Oct #3 2009

KIMBERLY A. ALLEN
GRANT COUNTY CLERK

SUPERIOR COURT OF WASHINGTON FOR GRANT COUNTY

 

STATE OF WASHINGTON,
Plaintiff, No: 19-1-Q0561-73 |
VS.
ORDER
NORMAN C. CLARY,
D0i aaa RE; PROBABLE CAUSE
MLPD, and
Defendant. C] FOR ARREST WARRANT |
C) FOR SUMMONS TO APPEAR
C) Clerks Action Required

 

HAVING considered Plaintiff's motion for a finding of probable cause to detain
Defendant, and the files and records herein upon which it is based, the Court finds and orders as
follows:

FINDINGS

1. O The Plaintiff has established probable cause to detain the Defendant upon:
O all charges in the Information - or - the counts of the Information checked
below only:

§ CounT 1: Unlawful Possession of a Firearm in the Second Degree (prior
felony), 9.41.040(2)(a)(i)

( Count 2: Unlawful Possession of a Firearm in the Second Degree (prior
felony), 9.41.040(2)(a)(i)

4 Counr 3; Unlawful Possession of a Firearm in the Second Degree (prior
felony), 9.41.040(2)(a)(i)

(& Count 4: Unlawful Possession of a Firearm in the Second Degree (prior
felony), 9.41.040(2)(a)(i)

(@ COUNT 5: Unlawful Possession of a Firearm in the Second Degree (prior
felony), 9.41.040(2)(a)(i)

(Y COUNT 6; Unlawful Possession of a Firearm in the Second Degree (prior

PROSECUTING ATTORNEY
ORDER RE: PROBABLE — 35 C STREET NW, POST OFFICE BOX 37 1 5
CAUSE age EPHRATA, WA 98823

(509) 754-2011 FAX (509) 754-3449
Case 2:19-cr-00170-TOR ECFNo. 42-1 filed 06/09/20 PagelD.251 Page 9 of 10

felony), 9.41.040(2)(a)(i)

® Count 7: Unlawful Possession of a Firearm in the Second Degree (prior
felony), 9.41.040(2)(a)(i)

«& Count 8: Unlawful Possession of a Firearm in the Second Degree (prior
felony), 9.41.040(2)(a)(i)

&2 CounrT 9: Unlawful Possession of a Firearm in the Second Degree (prior
felony), 9.41.040(2)(a)(i)

[a COUNT 10: Unlawful Possession of a Firearm in the Second Degree (prior
felony), 9.41.040(2)(a)(i)

& Count 11: VUCSA (Poss Methamphetamine with Intent to Manufacture or
Deliver), 69.50.401(1), (2)(b) Staapa- Prssesour Ow

fa Count 12: VUCSA (Poss Cocaine or Heroin with Intent to Manufacture or

Deliver), 69.50.401(1), (2)(@) sve fusteseir tly

L) Plaintiff has not established probable cause to detain the Defendant on any count in the
Information. (Clerk is ordered below to issue a Summons for Defendant to appear)

C) The address search provided by CrR 2.2(a)(3) is not required because the Defendant has
previously appeared in court on this cause, or is known to be in custody, or the
Defendant’s name is unknown;

C] The Plaintiff has attempted to ascertain the Defendant’s current residential address by
searching (1) DISCIS database; (2) DOL driver’s license and identicard records; and (3)
incarceration and supervision records of the DOC; and 0 has C1 has not ascertained
the Defendant’s current address

C) Plaintiff has not attempted to ascertain the Defendant’s current residential address as
required by CrR 2.2(a)(3). (Clerk is ordered below to issue a Summons for Defendant
to appear.)

There Cis CO is no reasonable cause to believe the Defendant (i) will not appear in response to
a summons (or failed to appear in response to a summons previously issued in this cause), (ii)
will commit a violent offense, (iii) will interfere with witnesses or the administration of justice,
or (iv) is in custody.
[Uf “is no” is checked, the Court must use a Summons rather than an Arrest Warrant. CrR
2.2(b)(2)).

ORDER

Based on the foregoing Findings, the Court orders the one section marked below:
Defendant in Custod

The court has by separate order woe conditions for release and set an arraignment date (or
will do so).

 

PROSECUTING ATTORNEY
ORDER RE: PROBABLE ao 35 C STREET NW, POST OFFICE BOX 37
CAUSE age EPHRATA, WA 98823

(509) 754-2011 FAX (509) 7543449
16
Case 2:19-cr-00170-TOR ECFNo. 42-1 filed 06/09/20 PagelD.252 Page 10 of 10

C) Arrest Warrant Ordered:
Allowed only if PC found, address search waived or done, and reasonable cause found
under no. 3 above.
1. Pursuant to CrR 2.2(a)(1), the Clerk of this court is directed to issue a warrant for
Defendant’s arrest; warrant may be served by teletype under RCW 10.31.060.
2. C1 Bail is set at $ , surety bond or cash; if bail is
posted:
[) Defendant shall appear before the court the following Monday at 9:00 am, or the
following Tuesday at 9:00 am if Monday is a holiday
- or ~
() Defendant shall not be released until court addresses further conditions for release.

CO Summons Ordered:

1. Pursuant to CrR 2,2(b), the Clerk of this court is directed to issue a summons, directing the
Defendant to appear before the court on the date stated below; summons may be served by
mail under CrR 2.2(d):

DATE: TIME:

2. Plaintiff may again move the court for issuance of a warrant in this cause. Upon doing so,
Plaintiff shall:

 

 

C) Supplement the certificate, declaration or testimony offered to establish probable
cause to detain the Defendant on the charges in the Information and/or file an
amended Information.

C1 Search for Defendant’s current address:

C] in the databases specified in CrR 2.2(a)(3)(i);
C) in the following databases:

 

 

[1 Show reasonable cause, if any, under Finding no. 3, above.

Dated: (off fe Pon nesta,
OO JUDGE ¢

PROSECUTING ATTORNEY
35 C STREET NW, POST OFFICE BOX 37
EPHRATA, WA 98823
(509) 754-2011 FAX (509) 754-3449

ORDER RE: PROBABLE

CAUSE Page 3

17
